329 F.2d 883
117 U.S.App.D.C. 315
Joseph E. PIATT, Appellant,v.UNITED STATES of America, Appellee.
No. 18118.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 10, 1964.Decided Feb. 20, 1964.

Mr. Milton V. Freeman, Washington, D.C., with whom Mr. Richard B. Sobol, Washington, D.C.  (both appointed by this court) was on the brief, for appellant.
Mr. David Epstein, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Frank Q. Nebeker and Donald S. Smith, Asst. U.S. Attys., were on the brief, for appellee.
Before BAZELON, Chief Judge, and WRIGHT and MCGOWAN, Circuit judges.
PER CURIAM.


1
Counsel appointed by this court to represent the appellant have presented for our consideration, by brief and oral argument, the only issues fairly raised by the record.  Having examined these issues, we find them without sufficient merit to warrant reversal.  Assigned counsel's effort, however, in presenting the issues available, and thus insuring an appeal for an indigent defendant, is in the best tradition of the bar.


2
Affirmed.